Citation Nr: 1538238	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-10 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a bilateral ankle disorder.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter

ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969, with additional service in the Army Reserve.  These matters come before the Board of Veterans' Appeals (Board) on appeals from rating decisions dated April 2008 and March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


REMAND

In February 2008, the Veteran filed claims of entitlement to service connection for a back disorder, a bilateral knee disorder, and a bilateral ankle disorder, which were denied in an April 2008 rating decision.  In March 2009, the Veteran filed a claim of entitlement to service connection for posttraumatic stress disorder, which was denied in a March 2010 rating decision.  Thereafter, the Veteran perfected appeals of the above-captioned claims.  In April 2012, the Board remanded the claims for further development.  Specifically, the Board directed the RO to: (1) verify the Veteran's specific dates of service in the Army Reserve;  (2)  contact the U.S. Army Human Resources Command, the South Carolina Adjutant General's office, and the U.S. Army Reserve Center in Greenville, South Carolina, and request treatment records for the period of the Veteran's Army Reserve duty; (3) Contact the Joint Services Records Research Center (JSRRC) and Fort Dix, New Jersey, and request copies of all unit histories of the Veteran's unit during the applicable period, and attempt to verify the occurrence of a fire at Fort Dix between February 1968 and April 1968 that allegedly destroyed the mess hall; (4) provide the Veteran with a VA examination to determine the etiology of a back disorder, bilateral knee 

disorder, and bilateral ankle disorder; and (5) if, and only if, the Fort Dix fire was confirmed, provide the Veteran with a VA examination to determine the etiology of a psychiatric disorder.  The RO was also directed to request negative responses in writing if no records were found from each of the above-named locations.   

While in remand status, the RO confirmed the Veteran's Reserve service dates, received personnel records from Fort Dix, and received written negative responses from the JSRRC, the South Carolina Adjutant General's office, and the U.S. Army Crime Records Center.  

An April 2012 report of general information shows that the U.S. Army Reserve Center verbally indicated that the Veteran's records were too old to be retrieved, and that a VA Form SF-180 was required in order to receive an official negative response.  That same day, the RO faxed a VA Form SF-180 to the U.S. Army Reserve Center.  However, the record does not show that a written negative response was ever received from the U.S. Army Reserve Center.  Additionally, a March 2013 report of general information shows that a supervisor for the U.S. Army Human Resources Command verbally indicated that the Veteran's service treatment records were not housed at their location, and that the request for service treatment records was forwarded to the National Archives and Records Administration (NARA).  The report of general information further notes that no records were received from the NARA.  However, the record does not contain written negative responses from either the U.S. Army Human Resources Command or the NARA.  Based on the foregoing, the Board finds that a remand is necessary in order to ensure compliance with the Board's April 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2013, the Veteran received a VA examination to determine whether any current back, ankle, and knee disorders were related to service.  The examiner opined that the claimed disabilities were not related to service because the Veteran's service treatment records showed no treatment for a back, knee, or ankle disorder, and the Veteran denied problems related to his back, knees, and joints on multiple 

reports of medical history during service.  On remand if service treatment records are obtained which show treatment for a claimed disability, a supplemental etiological opinion must be obtained with respect to that disability.  Moreover, if evidence is received which verifies the occurrence of the alleged fire at Fort Dix, the Veteran must be provided a VA examination to determine the nature and etiology of a current psychiatric disorder.   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the U.S. Army Reserve Center in Greenville, South Carolina, the U.S. Army Human Resources Command, and the NARA and request the Veteran's Reserve service treatment records.  If records are not available from the named locations, the RO must obtain negative responses in writing and associate them with the Veteran's claims file.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, if, and only if, additional records are received which show in-service treatment for a back, ankle, or knee disorder, the RO must obtain a 

supplemental opinion addressing the etiology of the disability for which the Veteran received in-service treatment.  The examiner must review all pertinent records associated with the claims file and provide an opinion as to whether any previously or currently diagnosed back, ankle, or knee disorder is related to the Veteran's military service. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  If, and only if, additional records are received which verify the occurrence of the alleged fire at Fort Dix, the Veteran must be afforded an appropriate VA examination to determine whether any psychiatric disorder is related to his military service.  The examiner must review all pertinent records associated with the claims file and provide an opinion as to whether any previously or currently diagnosed psychiatric disorder is related to the Veteran's active duty.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the 

requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether any further information or testing is necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  If a VA examination is warranted, the RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file showing any notice that was sent and returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


